Citation Nr: 0313258	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for residuals of a low back injury.


FINDINGS OF FACT

1.  The RO's May 1983 decision, which denied service 
connection for residuals of a low back injury, was not 
appealed following the RO's issuance of notice of the denial 
to the veteran, and became final.

2.  The additional evidence submitted since the RO's May 1983 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of a low back injury.

3.  The evidence reasonably shows that residuals of a low 
back injury had their origins in service.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of May 1983, which denied 
service connection for residuals of a low back injury, is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  The additional evidence presented since May 1983 is new 
and material, and the claim for service connection for 
residuals of a low back injury has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).

3.  Residuals of a low back injury are shown to have been 
incurred in service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. § 3.303 (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess the nature and etiology of his back disorder.

The Board notes that the veteran's initial claims folder was 
lost.  The RO attempted to reconstruct the file when he 
applied to reopen his claim for service connection in 
December 1997.  Even prior to the VCAA's enactment, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the veteran's service medical 
records were unavailable, through no fault of the veteran, 
there was a "heightened duty" to assist the veteran in 
development of the case.  See generally McCormick v. Gober, 
14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 376 (1991).  This heightened duty to assist 
included the obligation to search for alternate methods of 
proving service connection.  Several attempts were made to 
obtain the veteran's service medical records and other 
treatment records.  Unfortunately, copies of the records were 
not located.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a April 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Factual Background

A copy of a June 1983 letter to the veteran, from his 
representative, indicated that the veteran's claim for 
service connection for a low back condition had been denied 
in a May 1983 rating decision.  The letter stated that the RO 
had determined that "even though [the veteran] did have 
treatment for low back strain during [his] military service, 
there was no relationship between that instance and [his] 
present condition."  A copy of the RO's rating decision is 
not of record and attempts to obtain a copy of this decision 
have been unsuccessful.

The veteran filed a claim to reopen his claim for service 
connection for his back disorder in December 1997.

A February 1983 private treatment note indicated that the 
veteran had a "relatively long history" of chronic back 
pain, which had been going on "for years."  The pain was 
described as involving "increasing worse spells but with 
rest and relaxation would often settle down."  
"Approximately three weeks [prior to this visit] apparently 
[the veteran] coughed very strenuously and felt a pain in the 
area of his groin on the right side.  Subsequently to this, 
the pain in the right groin began to radiate resulting in 
pain in the right hip area and this subsequently went down 
the leg into the foot.  By the time the pain was radiating 
into the foot, he was starting to have rather severe back 
pain with a tremendous amount of spasm.  He was seen in the 
office on February 10th with a tremendous amount of spasm, 
difficulty in walking, [he] certainly could not march in one 
spot...and he had definite tenderness in the L4 area of the L4-
5 disc area."  The diagnosis was L4-5 disc disease with 
osteophyte formation and possible prolapse of the L4-5 disc.  
The physician noted that "although his sensory distribution 
suggest an L5, S1 disc, his x-rays reveal a severe 
degeneration in the L4-5 level."  A private treatment note, 
dated later in February 1983, indicated that the veteran 
underwent bilateral L4-5 hemalaminectomies, discectomies and 
foraminotomies.  These records were associated with the 
claims file in September 1999.

A statement from the veteran's private physician indicated 
that he had treated him for cervical and lumbar disc disease 
with myelopathy from August 1980 to April 1999.

An August 1998 VA Agent Orange examination noted a history of 
back injury in 1966, while on active duty.

The veteran testified before a hearing officer at a hearing 
held at the RO in October 1999.  The veteran reported that he 
had not had any back problems prior to service.  He testified 
that in 1966 he had been lifting a heavy safe, which had 
fallen and pinned him against a wall.  He stated that he was 
sent to the infirmary.  The veteran indicated that he had 
been given some medication and told to sleep with a board 
underneath his mattress.  He stated that he initially had a 
sharp pain in his back and down both legs.  He reported that 
he did not get a diagnosis while in service.  The veteran's 
wife testified that she met the veteran in 1964.  She stated 
that she first observed the veteran's back problems after he 
returned from Vietnam.

A February 2001 letter from the veteran's wife stated that 
the veteran sought treatment from a VA hospital in 1967 and 
1968 because of back pain.

An April 2003 VA examination report noted that the examiner 
had reviewed the claims folder.  He indicated that he was 
aware that the claims folder was a duplicate folder and 
incomplete.  The veteran was noted to have reported injuring 
his back in 1966.  The examiner diagnosed the veteran as 
status post-operative herniated nucleus pulposus at the L4-5 
level.  The examiner went on to state, after reviewing the 
claims folder and listening to the veteran's history, that he 
was of the opinion that it was as likely as not that the any 
current low back disorder is related to service.  The 
examiner specifically indicated his belief that the veteran's 
reported injury in 1966 was the "beginning of low back 
trouble that eventually required surgery in 1983."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in May 1983.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

New and Material Evidence

Because the RO previously denied the veterans claim of 
service connection for a low back condition in May 1983, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2002), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's May 1983 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The basis of the prior final denial, as noted in a June 1983 
letter to the veteran from his representative, was that there 
was no relationship between the treatment noted in service 
and the veteran's current condition.  The Board notes that, 
since this claim is being adjudicated based on a 
reconstructed file and the previous decision is not currently 
of record, there is no way of determining what evidence was 
of record prior to the May 1983 decision.  In fairness to the 
veteran, the Board considers all evidence currently of record 
as evidence submitted subsequent to the May 1983 decision.  
Consequently, the record clearly contains new and material 
evidence, such that the Board must reopen the claim of 
entitlement to service connection for residuals of a low back 
injury.

Service Connection for Residuals of a Low Back Injury

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a back 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that the veteran's service medical records are not of 
record.  However, the June 1983 letter to the veteran from 
his representative indicates that the service medical 
records, which were used in the May 1983 decision, did 
reflect treatment for a low back strain during service.  The 
February 1983 private treatment records note a "relatively 
long history" of back problems.  In addition, the February 
1983 treatment records noted that the veteran's x-rays 
reflected "severe degeneration" of the L4-5 disc.  The 
April 2003 VA examination report specifically states that it 
is as likely as not that the any current low back disorder is 
related to service.  The examiner specifically indicated his 
belief that the veteran's reported injury in 1966 was the 
"beginning of low back trouble that eventually required 
surgery in 1983."  The Board notes that the examiner relies 
on the veteran's reported history as part of the basis for 
his opinion.  However, the Board finds the veteran's 
testimony credible with regard to the circumstances 
surrounding his injury during service.  Accordingly, 
resolving all doubt in favor of the veteran, service 
connection for residuals of a low back injury is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened and granted.




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

